11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Country Skies Aviation, LLC;                 * From the 161st District Court
Dimas Avalos; James G. Chastain;               of Ector County,
Nicky Cook; and James C. Wilson,               Trial Court No. B-17-08-0838-CV.

Vs. No. 11-22-00001-CV                       * September 15, 2022

Thomas Hubble d/b/a Odessa Aviation,         * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)

     This court has considered Appellants’ unopposed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.